308 S.W.3d 241 (2010)
Edna BACKER, Appellant,
v.
DIVISION OF EMPLOYMENT SECURITY, Respondent.
No. WD 70890.
Missouri Court of Appeals, Western District.
March 23, 2010.
Motion for Rehearing and/or Transfer to Supreme Court Denied April 27, 2010.
Edna Backer, Fulton, MO, Appellant, pro se.
Ninion S. Riley, Jefferson City, MO, Attorney for Respondent.
Before Division III: JAMES EDWARD WELSH, Presiding Judge, and MARK D. PFEIFFER and KAREN KING MITCHELL, Judges.

Order
PER CURIAM:
Edna Backer appeals the Labor and Industrial Relations Commission's ("Commission") order affirming the denial of her claim for unemployment benefits. Backer contends that the Commission erred in affirming the denial of her benefits, essentially because she disagrees that her actions constituted insubordination to her supervisor. We affirm. Rule 84.16(b).